Bloodwokth, J.
1. When considered in connection with the entire charge of the court, there was no error prejudicial to the defendant in the following instruction: “The defendant is allowed to make a statement. The statement is not evidence, strictly speaking. The law leaves to the jury the right to accept his statement, and to accept it in preference to the sworn testimony, if the jury believes it to .be the truth of the transaction.”
2. There was no error harmful to the defendant in the following instruction: “The fact that a man has a pistol on his person, or the fact that he used a pistol, ordinarily is evidence against him; but I charge you that the fact the defendant had a pistol is not evidence against him, unless the evidence shows that he carried the pistol for the specific purpose of using it against the deceased.”
3. There was evidence sufficient to support the verdict.

Judgment affirmed.


Broyles, F. J., and Harwell, J., concur.